 1 McGREGOR W. SCOTT
   United States Attorney
 2 DEBORAH LEE STACHEL, CSBN 230138
 3 Regional Chief Counsel, Region IX
   Social Security Administration
 4 MARCELO ILLARMO, MABN 670079
 5 Special Assistant United States Attorney
    160 Spear Street, Suite 800
 6  San Francisco, California 94105
 7 Tel: (415) 977-8944
   Fax: (415) 744-0134
 8 E-mail: marcelo.illarmo@ssa.gov
 9 Attorneys for Defendant
10 Jonathan O. Peña, Esq.
11 CA Bar ID No.: 278044
   Peña & Bromberg, PLC
12 5740 N. Palm Avenue, Suite 103
13 Fresno, CA 93704
   Telephone: 559-412-5390
14 Facsimile:866-282-6709
15 info@jonathanpena.com
   Attorney for Plaintiff, Josiah Shockency
16
                            UNITED STATES DISTRICT COURT
17                  FOR THE EASTERN DISTRICT OF CALIFORNIA
18                                SACRAMENTO DIVISION
19 JOSIAH SHOCKENCY,                                  Case No. 2:17-cv-2427-EFB
20          Plaintiff,
                                                      STIPULATION AND [PROPOSED]
21                          v.                        ORDER FOR THE AWARD OF
22                                                    ATTORNEY FEES UNDER THE EQUAL
   ANDREW SAUL,1                                      ACCESS TO JUSTICE ACT (EAJA)
23 Commissioner of Social Security,                   28 U.S.C. § 2412(d)
24           Defendant.
25
     1
         Andrew Saul is now the Commissioner of Social Security and is automatically substituted as a party
26 pursuant to Fed. R. Civ. P. 25(d). See also section 205(g) of the Social Security Act, 42 USC 405(g)
27 (action survives regardless of any change in the person occupying the office of Commissioner of
     Social Security).
28
 1         TO THE HONORABLE EDMUND F. BRENNAN, MAGISTRATE JUDGE OF
 2 THE UNITED STATES DISTRICT COURT:
 3         The Parties through their undersigned counsel, subject to the Court’s approval,
 4 stipulate that Plaintiff be awarded attorney fees in the amount of SIX THOUSAND,
 5 TWO HUNDRED DOLLARS and 00/100 ($6,200.00) under the Equal Access to
 6
     Justice Act (EAJA), 28 U.S.C. § 2412(d). This amount represents compensation for all
 7
     legal services rendered on behalf of Plaintiff by counsel in connection with this civil
 8
     action, in accordance with 28 U.S.C. § 2412(d).
 9
           After the Court issues an order for EAJA fees to Plaintiff, the government will
10
     consider the matter of Plaintiff’s assignment of EAJA fees to counsel. Pursuant to
11
     Astrue v. Ratliff, 560 U.S. 586, 598, 130 S.Ct. 2521, 177 L.Ed.2d 91 (2010), the ability
12
     to honor the assignment will depend on whether the fees are subject to any offset
13
     allowed under the United States Department of the Treasury’s Offset Program. After
14
15 the order for EAJA fees is entered, the government will determine whether they are
16 subject to any offset.
17         Fees shall be made payable to Plaintiff, but if the Department of the Treasury
18 determines that Plaintiff does not owe a federal debt, then the government shall cause
19 the payment of fees, expenses and costs to be made directly to counsel, pursuant to the
20 assignment executed by Plaintiff. Any payments made shall be delivered to Plaintiff’s
21 counsel, Jonathan O. Peña.
22         This stipulation constitutes a compromise settlement of Plaintiff’s request for
23 EAJA fees, and does not constitute an admission of liability on the part of Defendant
24 under the EAJA. Payment of SIX THOUSAND, TWO HUNDRED DOLLARS and
25 00/100 ($6,200.00) in EAJA attorney fees shall constitute a complete release from, and
26
   bar to, any and all claims that Plaintiff and Plaintiff’s attorney, Jonathan O. Peña, may
27
   have relating to EAJA attorney fees in connection with this action.
28
                                                -2-
1          This award is without prejudice to the rights of Plaintiff’s attorney to seek Social
2 Security Act attorney fees under 42 U.S.C. § 406(b), subject to the savings clause
3 provisions of the EAJA.
4                                           Respectfully submitted,
5
6
     Dated: June 24, 2019                   /s/ Jonathan O. Peña
7                                           JONATHAN O. PEÑA
                                            Attorney for Plaintiff
8
9
     Dated: June 24, 2019                   McGREGOR W. SCOTT
10                                          United States Attorney
                                            DEBORAH LEE STACHEL
11
                                            Regional Chief Counsel, Region IX
12                                          Social Security Administration
13
                                        By:    /s/ Marcelo Illarmo*
14                                         MARCELO ILLARMO
                                           Special Assistant U.S. Attorney
15
                                           Attorneys for Defendant
16                                         (*Permission to use electronic signature
17                                         obtained via email on 6/20/19).

18
19 SO ORDERED.
20
     DATED: June 26, 2019.
21
22
23
24
25
26
27
28
                                                -3-
